UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4800



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DAVID ALLEN DAY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James C. Turk, Senior
District Judge. (CR-02-30064-JCT)


Submitted:   March 31, 2006                   Decided:   May 9, 2006


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard A. Davis, Charlottesville, Virginia, for Appellant. John
L. Brownlee, United States Attorney; Craig J. Jacobsen, Assistant
United States Attorney; Linda Leigh Rhoads, Third-Year Practice Law
Student, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            David Allen Day was convicted after a jury trial of

conspiracy to possess with intent to distribute methamphetamine, in

violation     of   21   U.S.C.      §     846   (2000),       distribution     of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) (2000),

possession of a firearm after being convicted of a misdemeanor

crime of domestic violence, in violation of 18 U.S.C. § 922(g)

(2000), and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C.A. § 924(c) (West 2000

& Supp. 2005).     He received a 481-month sentence.

            Day’s conviction rested in part upon evidence seized

during a traffic stop conducted in Alabama.              Day moved to exclude

the evidence of drugs, currency, and a firearm seized during the

stop.   The district court denied the motion after a hearing on the

matter on the day trial began.            This court reviews the district

court’s factual findings underlying a motion to suppress for clear

error and its legal determinations de novo.                Ornelas v. United

States, 517 U.S. 690, 699 (1996); United States v. Rusher, 966 F.2d

868, 873 (4th Cir. 1992).        When a motion to suppress has been

denied,   the   court   construes       the   evidence   in    the   light   most

favorable to the government.        United States v. Seidman, 156 F.3d

542, 547 (4th Cir. 1998).

            Day first argues that the initial traffic stop of the van

in which he was traveling and owned was unlawful because the


                                    - 2 -
driver’s operation of the van was not in violation of the law.   The

driver received a warning citation for violating Alabama Code

section 32-5A-88, for failure to remain in the marked lane.      The

evidence demonstrates that the stop was valid.   See United States

v. Scheetz, 293 F.3d 175, 183-84 (4th Cir. 2002) (an automobile

stop is reasonable where the police have probable cause to believe

that a traffic violation has occurred).

          Day next argues that the additional questioning of him

and the driver, Greg Shifflett, after the traffic stop was complete

was impermissible.    The district court made the factual finding

that their consent was valid and voluntary.    Once a traffic stop

has concluded, a continued conversation between an officer and

suspect can be a consensual encounter if a reasonable person would

have felt free to leave.   See, e.g., United States v. Weaver, 282

F.3d 302, 309 (4th Cir. 2002).

          This court has found consent to be voluntary on facts

similar to those in the case at hand.        See United States v.

Lattimore, 87 F.3d 647, 649-50 (4th Cir. 1996).      Further, this

court gives due regard to the district court’s opportunity to judge

the credibility of witnesses and does not review credibility

determinations. See United States v. Lowe, 65 F.3d 1137, 1142 (4th

Cir. 1995).   We therefore conclude that the district court did not

err in finding that Day and Shifflett consented to the search and

in denying the motion to suppress.


                                 - 3 -
           Day argues that venue was not proper in Virginia because

the charges related to the Alabama stop did not occur in Virginia.

Day filed several pre-trial motions in the district court and did

not raise the issue of improper venue.        He also moved for judgment

of acquittal under Fed. R. Crim. P. 29(c) and did not raise venue.

He challenges venue on the distribution of methamphetamine and

possession of a firearm in furtherance of a drug trafficking crime

charges for the first time on appeal.

           Day has waived this claim by failing to object in the

district court.    See United States v. Stewart, 256 F.3d 231, 238

(4th Cir. 2001) (“If an objection to venue is not raised in the

district court, the issue is waived on appeal.”).              Moreover, an

offense “begun in one district and completed in another, . . . may

be inquired of and prosecuted in any district in which such offense

was begun, continued, or completed.”         18 U.S.C. § 3237(a) (2000).

Because Day’s van trip originated in the Western District of

Virginia, venue was proper in that district.

           Day asserts the evidence is insufficient to sustain his

conviction on count six: possessing a firearm in furtherance of a

drug trafficking crime on February 7, 2002--the date of the Alabama

stop--in violation of 18 U.S.C.A. § 924(c)(1)(C)(i), because the

Government failed to establish that possession of the firearm

furthered the drug trafficking crime.        To determine whether there

was   sufficient   evidence   to   support   a   conviction,    this   court


                                   - 4 -
considers whether, taking the evidence in the light most favorable

to the Government, any reasonable trier of fact could have found

the defendant guilty beyond a reasonable doubt.         Glasser v. United

States, 315 U.S. 60, 80 (1942).      After reviewing the evidence, we

conclude   that   the   evidence    was    sufficient   to   support   the

conviction.   See United States v. Lomax, 293 F.3d 701, 705 (4th

Cir. 2002).

           Finally, Day contends that the district court erred by

imposing a 121-month sentence, which was at the lowest end of the

Sentencing Guidelines range, on a count that carried a 120-month

minimum sentence, when the court had expressed dissatisfaction with

the severity of the sentence.         Day argues that the aggregate

sentence imposed upon him was “unreasonable.”       However, because he

was sentenced prior to the Sentencing Guidelines becoming advisory,

as outlined in United States v. Booker, 543 U.S. 220 (2005), his

sentence is not subject to a reasonableness review.          Further, Day

does not cite Booker or its progeny to raise an argument that the

mandatory application of the Guidelines resulted in prejudicial

error.   Thus, there is no basis to find district court error.

           Accordingly, we affirm Day’s conviction and sentence. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED



                                   - 5 -